                      Case 2:18-cv-01072-JCM-NJK Document 43 Filed 04/24/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    BRENDA CHERRY EDWARDS,                                  Case No. 2:18-CV-1072 JCM (NJK)
                 8                                            Plaintiff(s),                      ORDER
                 9            v.
               10     STEPHEN ANTHONY LATTIMER, et al.,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of Edwards v. Lattimer et al., case number 2:18-
               14     cv-01072-JCM-NJK. On March 4, 2020, the parties filed a notice of settlement. (ECF No. 41).
               15     The parties represent that they “have reached a settlement as to all claims made by all parties to
               16     the litigation” and that they will “submit a formal stipulation to dismiss the matter in its entirety
               17     with prejudice” after the settlement documents are formalized. Id.
               18             In light of the parties’ settlement, the court denied defendants’ pending motion to strike
               19     (ECF No. 26), Magistrate Judge Koppe’s report and recommendation (ECF No. 39), and
               20     plaintiff’s objection (ECF No. 40) without prejudice as moot. (ECF No. 42). The court also
               21     instructed parties to file their stipulation of dismissal or a stipulation to continue the trial date on
               22     or before April 22, 2020, because calendar call is set for April 29, 2020, to prepare for the May
               23     4, 2020, trial date. (ECF Nos. 37; 42).
               24             Nonetheless, the parties have not filed a stipulation of dismissal or a stipulation to
               25     continue the trial date. The court instructs the parties to do so by noon on Monday, April 27,
               26     2020.
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:18-cv-01072-JCM-NJK Document 43 Filed 04/24/20 Page 2 of 2



                1           Accordingly,
                2           IT IS SO ORDERED.
                3           DATED April 24, 2020.
                4                                        __________________________________________
                                                         UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                       -2-
